 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem in a separate unit for the purposes of collective bargaining.,-We therefore find that the requested unit, limited to a segment ofthe Employer's technical employees, is inappropriate for the pur-poses of collective bargaining.12Accordingly, we shall dismiss thepetition.[The Board dismissed the petition.]11There are approximately 347 analysts,planners,and control personnel°working at theplant who are not represented by any labor organization.19EI.DuPont de Nemours and Company,Inc., Construction Div'sion,Savannah RiverPlant,107 NLRB 734;Palmer Manufacturing Corporation,105 NLRB 812;Ladish Co.,l0ONLRB 159.SPARTANCAFETERIA CORPORATIONandHOTELAND RESTAURANT EM-PLOYEES ANDBARTENDERSINUNION, LOCAL135, PE-TITIONER.Case No. 16-RC-1468.July 13,1954Decisionand OrderUpon a petition`duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Marvin L. Smith, Jr., hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :The Employer is engaged at Tulsa, Oklahoma, in the retail sale offood in its cafeteria to the general public.During the last year, itmade purchases of $187,284, of which approximately $18,703 was fromout-of-State; while its total sales of $377,000 were all made within theState.The Employer was operated as a unit of Spartan AircraftCompany, herein called Spartan, from 1941 until April 29, 1954, whenitwas separately incorporated as a wholly owned subsidiary.TheEmployer contends that the Board should not assert jurisdictionherein because its operations are wholly local in nature and have al-ways been separate from those of Spartan.On the other hand, thePetitioner argues that the Employer is an integral part of Spartanover which the Board concededly has jurisdiction.2The Employer's cafeteria is located directly across from the munic-ipal airport and within a short distance of Spartan's aviation schooland a mile from its plant. It was constructed in 1941 primarily be-cause, under Spartan's military contracts with the United States Gov-ernment, Spartan was required to feed students attending its aviation1 The name of the Employer as it appears in the petition was amended to the above form-2 Spartan Aircraft Company manufactures and sells house trailers.During the pastyear`!t .hipped out- and-receivedfrom out-of-State, in+each instance,goods valued in,excessof $900,000.The-Employer concedes,and',we find, that Spartau,.is'engaged' in commercewithin the meaning ofthe Act.109 NLRB No. 30. MIAMI PAPER BOARD MILLS, INC..167school, although, even at that time, the cafeteria also served the generalpublic.However, the last of these large military contracts expired in1944.At present, Spartan has only a small Government contract, re-quiring it to feed 13 students, and that contract expired June 30, 1954.3The Employer's revenue from Spartan under this contract isnegligible.The Employer, in addition, receives some revenue fromthe comparatively small number of Spartan employees who patronizethe cafeteria 4However, most of its present revenue is derived fromthe general public.Although the Employer and Spartan have 2 officers and 1 director incommon, the general operations of the Employer are handled by itsown manager. It maintains separately its own bank account, and itsown inventory, employment, and payroll records.The Employerleases the cafeteria from Spartan and pays rent to Spartan, whichperforms the usual maintenance work of a landlord.The Employeralsoreimburses Spartan for any services rendered on its behalf, suchas preparation of payroll and checks, or labor relations consultation.There is no interchange of employees of Employer and Spartan.Nor is there any substantial integration of their separate business.In view of the foregoing and upon the entire record, we find thatthe Employer is not an integral part of Spartan and that, as theEmployer's operations are substantially local in character, it would noteffectuatethe policies of the Act to assert jurisdiction in this case.5[The Board dismissed the petition.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.8 Also attending aviation school are 18 officers and some foreign students who receive aS-percent discount in their cafeteria meals.'Of Spartan's 1,500 employees, only 42 eat at the cafeteria regularly, while 311 eatthere on occasion.The cafeteria accommodates 1,200.5 DanDee Central Ohio Corporation,106 NLRB 1303;Goodman'sInc.,101 NLRB 352;N. L. R. B. v. Shawnee Milling Company, d/b/a Pauls Valley Milling Company,184 F. 2d57 (C. A. 10) ; seeLocal 1083, United Automobile, Aircraft and AgriculturalImplementWorkers of America, CIO,107 NLRB 470.MIAMI PAPER BOARD MILLS,INC. AND SIMCOWASTEPAPER,INC.andINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN & HELPERSOF AMERICA,AFL,LOCALUNIONNo.390,PETITIONER.Case No. 10-RC-3607.July13,1954Decision and Direction of ElectionUpon a petitiondulyfiled under Section 9(c) of the National La-bor RelationsAct, ahearing was held before Allen Sinsheimer, Jr.,109 NLRB No. 31.